The judgment of the court was pronounced by
Eustis, C. J.
In this cnse the plaintiff, who was the surety on a twelvemonths’ bond, endeavors to avail himself of the original judgment under which the property was sold, for which the bond was given, on the ground of Lis being subrogated to the right of the original plaintiff in the suit.
We have had occasion to examine the question as to the extent of the subrogation of sureties in such cases, which we consider as settled by our previous decisions. Trent v. Calderwood, 2 An. 942. Tardy v. Allen, ante p. 66. Old v. Chambliss, ante p. 205. Judgment affirmed.